       Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 1 of 21
        Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
------------------------------- X                                    DOC #: _________________
GW HOLDINGS GROUP, LLC,                                  :           DATE FILED: 09/29/2020
UNITED STATES DISTRICT COURT                             :
SOUTHERN DISTRICT              OF NEW YORK
                           Plaintiff,                    :
-----------------------------------------------------------x
                                                         :
                                                                    No. 18 Civ. 4997 (JFK)
In re FANNIE
         -against-MAE 2008 SECURITIES                    ::           08 Civ. 7831 (PAC)
LITIGATION                                               ::           09 MD 2013 (PAC)
                                                                        OPINION & ORDER
CRUZANI, INC., f/k/a US                                  ::
Highland, Inc.,                                          ::            OPINION & ORDER
-----------------------------------------------------------x
                                                         :
                           Defendant.                    :
------------------------------- X
APPEARANCES
HONORABLE PAUL A. CROTTY, United States District Judge:
FOR PLAINTIFF GW HOLDINGS GROUP, LLC:
     Jeffrey Fleischmann               1
     LAW OFFICE OF JEFFREY BACKGROUND
                            FLEISCHMANN PC
        The early years
FOR DEFENDANT           of this decade
                      CRUZANI,          saw a boom in home financing which was fueled, among
                                    INC.:
        Matthew Tracy
other things, by lowSPADAFORA
        WINGET,      interest rates and lax credit conditions.LLP
                                    & SCHWARTZBERG,            New lending instruments, such as

subprime
JOHN F.mortgages
         KEENAN, (high credit risk
                    United         loans) and
                                States        Alt-A mortgages
                                           District   Judge:  (low-documentation loans)

kept thePlaintiff
         boom going. Borrowers played Group,
                     GW Holdings      a role too;LLC
                                                 they took on unmanageable
                                                       (“Plaintiff”)       risks on the
                                                                         brings     this

assumption that the market
action against             would continue
                     Defendant            to rise and
                                    Cruzani,      Inc.thatf/k/a
                                                          refinancing
                                                                  US options would always
                                                                      Highland,     Inc. be

available in the future.
(“Defendant”)            Lending discipline
                      asserting     causes  wasof
                                                lacking in the for
                                                   action      system. Mortgage originators did
                                                                    specific

not hold these high-risk
performance,       breachmortgage
                              of loans. Rather than
                                  contract,     andcarry the rising risk injunction
                                                     a permanent         on their books, the

originators
arising soldouttheir
                 of loans into the secondary
                     Defendant’s             mortgage
                                       conduct    in market, often as securitized
                                                      connection      with certainpackages

known as mortgage-backed
agreements    to purchasesecurities (“MBSs”). MBS
                                securities    and markets
                                                  related grewconvertible
                                                               almost exponentially.
                                                                              notes.

     Butthe
Before   then Court
              the housing
                       arebubble
                            (1) burst. In 2006, the motion
                                 Defendant’s        demand for
                                                             tohousing dropped
                                                                 dismiss    theabruptly
                                                                                  First

and home prices
Amended         began to fall.
          Complaint       (“theIn light of the changing
                                    FAC”);              housing market,pre-discovery
                                                (2) Plaintiff’s         banks modified their

lending
motionpractices and becamesummary
        for partial        unwilling to refinance home
                                     judgment;      andmortgages without refinancing.
                                                        (3) Defense       Counsel’s

request to withdraw.                   For the reasons set forth below, the
1
 Unless otherwise
motion            indicated, all is
            to dismiss           references cited as “(¶
                                      DENIED;        the _)” or to the “Complaint”
                                                             motion                are to the Amended
                                                                          for partial          summaryComplaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.

                                                         1
                                                         1
    Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 2 of 21



judgment is DENIED without prejudice to renew following the

close of discovery; and the motion to withdraw is GRANTED.

     I.   Background

     The following is taken from the FAC, (ECF No. 44),

Plaintiff’s Rule 56.1 Statement, (ECF No. 53 (“Pl.’s 56.1”)),

Defendant’s response to Plaintiff’s Rule 56.1 Statement, (ECF

No. 68 (“Def.’s 56.1”)), and the admissible evidence the parties

submitted.   Unless otherwise noted, where one party’s 56.1

Statement is cited, the other party does not dispute the fact

asserted, has offered no admissible evidence to refute that

fact, or merely objects to inferences drawn from that fact.              In

ruling on the motion to dismiss, the Court has considered

Defendant’s memorandum in support of dismissal, (ECF No. 48),

Plaintiff’s opposition, (ECF No. 49), and Defendant’s reply,

(ECF No. 69).   In ruling on the motion for summary judgment, the

Court has considered Plaintiff’s memorandum in support of

summary judgment, (ECF No. 54), Defendant’s opposition, (ECF No.

70), Plaintiff’s reply, (ECF No. 72), and the admissible

evidence and 56.1 Statements the parties submitted.

           A.   Factual Background

     On May 17, 2016, Plaintiff and Defendant executed a

Securities Purchase Agreement (“the First SPA”), pursuant to

which Plaintiff purchased from Defendant a Convertible

Redeemable Promissory Note (“the First Note”) in the amount of


                                     2
    Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 3 of 21



$55,000.   (Pl.’s 56.1 ¶ 1.)    Section 4(a) of the First Note

provided Plaintiff with “the option, upon the issuance date of

the stock, to convert all or any amount of the principal face

amount of this Note then outstanding into shares of

[Defendant’s] common stock.”      (First Note § 4(a), ECF No. 51-1.)

Section 13 of the First Note obligated Defendant to “reserve

42,000,000 shares of Common Stock for conversions under this

Note,” but allowed Plaintiff “the right to periodically request

that the number of Reserved Shares be increased” so that the

reserve equaled a certain percentage of the number of shares

issuable upon conversion of the note.       (Id. § 13.)    The First

Note further provided that “[a]t all times, the reserve shall be

maintained with the Transfer Agent at four times the amount of

shares required if the Note would be fully converted.”          (Id.)

And, among other requirements, obligated Defendant to (1)

deliver the stock within three business days of Defendant’s

receipt of a notice of conversion; (2) “replenish the reserve

set forth in Section 13, within [three] business days” of a

request by Plaintiff; and (3) be “current” in its filings with

the Securities and Exchange Commission (“the SEC”), all of which

were contractually defined “Events of Default” that would permit

Plaintiff to “consider this Note immediately due and payable,

without presentment, demand, protest or (further) notice of any

kind (other than notice of acceleration), . . . , and


                                    3
    Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 4 of 21



[Plaintiff] may immediately, and without expiration of any

period of grace, enforce any and all of [its] rights and

remedies provided herein or any other rights or remedies

afforded by law.”    (Id. §§ 4(a), 9.)

     Simultaneous to the execution of the First Note and First

SPA, on May 17, 2016, Defendant executed an agreement (“the

First TA Letter”) directing its transfer agent to establish a 42

million share reserve for Plaintiff’s benefit to permit

Plaintiff’s conversion of the First Note into shares of stock.

(Pl.’s 56.1 ¶ 3.)    The First TA Letter further explained that

“[t]he amount of Common Stock so reserved may be increased, from

time to time, by written instructions of [Defendant] and

[Plaintiff].”   (The First TA Letter at 1, ECF No. 51-3.)         And,

“[o]nce the reserve shares have been issued, [the transfer

agent] shall have no further duty or obligation to issue shares

until [Defendant] and [Plaintiff] have increased the reserve.”

(Id.)   On June 15, 2016, Defendant executed a second agreement

with the transfer agent pursuant to which the share reserve was

increased to 83 million shares (together with the First TA

Letter, “the TA Letters”).     (Pl.’s 56.1 ¶ 4.)

     From November 16, 2016, to February 15, 2018, Defendant

violated the terms of the First Note and First SPA by failing to

remain current in its public filings with the SEC.         (Id. ¶ 5.)

Nevertheless, on March 15, 2018, Plaintiff and Defendant


                                    4
    Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 5 of 21



executed an additional Securities Purchase Agreement (the

“Second SPA”), which provided for the purchase by Plaintiff from

Defendant of a second Convertible Redeemable Promissory Note

(“the Second Note”) in the amount of $36,750.        (Id. ¶ 7.)    The

terms of the Second Note were nearly identical to the First

Note, however, section 4(a) of the Second Note provided

Plaintiff with “the option, upon the issuance date of the note,

to convert . . . this Note . . . into shares of [Defendant’s]

common stock.”    (Second Note § 4(a), ECF No. 51-4 (emphasis

added).)   Section 13 of the Second Note obligated Defendant to

establish a 65 million share reserve for conversions pursuant to

the note, and once again provided Plaintiff with the right to

periodically request that the number of reserved shares be

increased.   (Id. § 13.)

     On March 21, 2018, Plaintiff issued a notice of conversion

seeking to convert a portion of the First Note into shares of

Defendant’s stock.    (Pl.’s 56.1 ¶ 9.)     Defendant honored

Plaintiff’s notice of conversion, which necessitated using a

portion of the stock reserve set aside for the Second Note

because Plaintiff’s conversion pursuant to the First Note

depleted the First Note’s reserve.       (Id.; Decl. of Conrad Huss ¶

9, ECF No. 66.)    Defendant states that it was not obligated to

honor the notice of conversion, but it did so at that time as an

accommodation to Plaintiff.     (Def.’s 56.1 ¶ 9.)


                                    5
    Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 6 of 21



     On April 27, 2018, Plaintiff submitted a second notice of

conversion which, Defendant asserts, created a problem because

Plaintiff had depleted the First Note’s reserve in its prior

conversion, and Plaintiff had no right to conversion under the

Second Note at that time.     (Decl. Conrad Huss ¶ 10.)       As an

accommodation to Plaintiff, Defendant honored the conversion on

or about May 10, 2018, with the provision that no further

conversions would take place under the First Note.         (Id.)
                                                            ---

     On May 11, 2018, Defendant’s attorney instructed its

transfer agent not to honor any future conversion notices by

Plaintiff and asserted that Plaintiff’s prior conversions were

improper because, pursuant to the Securities Act of 1933,

Defendant was not permitted to make such issuances to Plaintiff.

(Pl.’s 56.1 ¶¶ 11–12; Letter, ECF No. 51-6.)        On May 14, 2018,

Plaintiff sent an email to Defendant’s transfer agent in which

Plaintiff requested its reserve be increased to approximately

159 million shares as “[t]his is the amount of shares we would

need to convert our notes as of today.”       (Pl.’s 56.1 ¶ 15;

Email, ECF No. 51-7.)    Plaintiff’s request was never transmitted

to Defendant.   (Def.’s 56.1 ¶¶ 15–16.)      The following day,

Plaintiff provided the transfer agent with correspondence from

Plaintiff’s attorney which explained why Plaintiff believed

Defendant’s legal argument was without merit and why Defendant’s

refusal to honor the conversion notices was a breach of the


                                    6
      Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 7 of 21



terms of the First Note.       (Pl.’s 56.1 ¶ 17; Letter, ECF No. 51-

8.)

      On May 22, 2018, Plaintiff submitted a notice of conversion

(the “First NOC”) to Defendant seeking to convert a principal

amount of $8,790 into approximately 28 million shares of

Defendant’s common stock.       (Pl.’s 56.1 ¶ 18; Notice of

Conversion, ECF No. 51-9.)       Two days later, Defendant’s transfer

agent informed Plaintiff that Defendant had switched transfer

agents.    (Pl.’s 56.1 ¶ 19; Email, ECF No. 51-10.)         Plaintiff

alleges that it contacted the new transfer agent, only to learn

that the new transfer agent had no books and records and could

not process any conversion notice.         (Pl.’s 56.1 ¶ 20; but see

Def.’s 56.1 ¶ 20 (arguing this factual assertion is inadmissible

hearsay).)

      On May 25, 2018, Plaintiff again contacted Defendant’s

former transfer agent and Defendant regarding the First NOC.

(Pl.’s 56.1 ¶ 21.)      Defendant responded that “[n]o conversions

are being processed,” and explained that Defendant’s attorney

would reach out to Plaintiff’s attorney that afternoon.            (Email,

ECF No. 51-11.)     On May 29, 2018, Plaintiff issued yet another

conversion notice (the “Second NOC”), this time seeking to

convert the remaining principal and interest due on the First

Note into approximately 18 million shares of Defendant’s common

stock.    (Pl.’s 56.1 ¶ 22; Notice of Conversion, ECF No. 51-12.)


                                      7
    Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 8 of 21



Defendant refused to honor the conversion notice and stated,

“[n]o conversions are being honored.       This has been clearly

communicated, as have the legal reasons why.”        (Pl.’s 56.1 ¶ 23;

Email, ECF No. 51-13.)

           B.   Procedural History

     On June 5, 2018, Plaintiff initiated this action by filing

a complaint for specific performance, breach of contract, a

permanent injunction, and recovery of Plaintiff’s costs,

expenses, and attorneys’ fees.      (ECF No. 1.)    The Complaint

alleged that the Court had diversity jurisdiction pursuant to 28

U.S.C. § 1332(a), however Plaintiff acknowledged that its losses

were “impossible” to calculate.      (Compl. ¶ 54.)     Nevertheless,

Plaintiff estimated its breach of contract damages to be “in

excess of $225,000.”    (Id.
                         --- ¶ 72.)
     On July 11, 2018, Defendant moved to dismiss the Complaint

pursuant to Federal Rules of Civil Procedure 12(b)(1) (lack of

subject matter jurisdiction) and 12(b)(6) (failure to state a

claim upon which relief may be granted).        (ECF Nos. 11, 12.)       On

March 13, 2019, the Court granted Defendant’s motion, holding

Plaintiff failed to adequately allege the requisite amount in

controversy necessary to invoke diversity jurisdiction.          (ECF

No. 27.)   The following day, Plaintiff filed a notice of appeal.

(ECF No. 29.)




                                     8
    Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 9 of 21



     On December 16, 2019, the Second Circuit ruled that

Plaintiff had met its initial burden of pleading damages.          (ECF

No. 37.)   The Court scheduled a conference with the parties,

during which Plaintiff sought leave to file an amended complaint

and to move for partial summary judgment prior to discovery, and

Defendant requested leave to renew its motion to dismiss for

failure to state a claim.     The Court granted the parties’

requests, Plaintiff filed the FAC on January 3, 2020, (ECF No.

44), Defendant filed its motion to dismiss on January 27, 2020,

(ECF No. 47), and Plaintiff filed its motion for partial summary

judgment on February 20, 2020, (ECF No. 50).

     II.   Legal Standards

           A.   Rule 12(b)(6) Motion to Dismiss

     “Federal Rule of Civil Procedure 8(a)(2) requires only a

short and plain statement of the claim showing that the pleader

is entitled to relief, in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests.

Consequently, to survive a motion under Rule 12(b)(6), a

complaint does not need to contain detailed or elaborate factual

allegations, but only allegations sufficient to raise an

entitlement to relief above the speculative level.” Keiler v.

Harlequin Enters. Ltd., 751 F.3d 64, 70 (2d Cir. 2014)

(citations omitted).    “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw


                                    9
   Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 10 of 21



the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   In doing so, the Court must accept as true all factual

allegations in the complaint, and it must draw all reasonable

inferences in the plaintiff’s favor. Lynch v. City of New York,

952 F.3d 67, 74–75 (2d Cir. 2020).      On a motion to dismiss, a

court “should resolve any contractual ambiguities in favor of

the plaintiff.” Subaru Distributors Corp. v. Subaru of Am.,

Inc., 425 F.3d 119, 122 (2d Cir. 2005).

           B.   Rule 56 Motion for Summary Judgment

     Summary judgment pursuant to Federal Rule of Civil

Procedure 56 is appropriate where the moving party shows that

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120,

123–24 (2d Cir. 2014).

     There is no genuine dispute as to any material fact where
     (1) the parties agree on all facts (that is, there are
     no disputed facts); (2) the parties disagree on some or
     all facts, but a reasonable fact-finder could never
     accept the nonmoving party’s version of the facts (that
     is, there are no genuinely disputed facts); or (3) the
     parties disagree on some or all facts, but even on the
     nonmoving party’s version of the facts, the moving party
     would win as a matter of law (that is, none of the
     factual disputes are material).




                                   10
   Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 11 of 21



Union Capital LLC v. Vape Holdings Inc., No. 16 Civ. 1343 (RJS),

2017 WL 1406278, at *3 (S.D.N.Y. Mar. 31, 2017) (internal

citations and quotation marks omitted).

     “It is the movant’s burden to show that no genuine factual

dispute exists.” Vermont Teddy Bear Co., Inc. v. 1-800 Beargram

Co., 373 F.3d 241, 244 (2d Cir. 2004).       “The mere existence of a

scintilla of evidence in support of the plaintiff’s position

will be insufficient; there must be evidence on which the jury

could reasonably find for the plaintiff.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986).       To survive a summary

judgment motion, a nonmovant “need[s] to create more than a

‘metaphysical’ possibility that his allegations [a]re correct;

he need[s] to ‘come forward with specific facts showing that

there is a genuine issue for trial.’” Wrobel v. Cty. of Erie,

692 F.3d 22, 30 (2d Cir. 2012) (emphasis omitted) (quoting

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 586–87 (1986)).     Although the nonmoving party “may not

merely rest on the allegations or denials of his pleading,”

Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009), “[i]n

determining whether summary judgment is appropriate,” a court

must “construe the facts in the light most favorable to the non-

moving party and must resolve all ambiguities and draw all

reasonable inferences against the movant,” Brod v. Omya, Inc.,

653 F.3d 156, 164 (2d Cir. 2011) (quotation marks omitted).          At


                                   11
   Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 12 of 21



this stage, “[t]he role of the court is not to resolve disputed

issues of fact but to assess whether there are any factual

issues to be tried.” Brod, 653 F.3d at 164 (quotation marks

omitted).   “[O]nly admissible evidence need be considered by the

trial court in ruling on a motion for summary judgment.”

Presbyterian Church of Sudan v. Talisman Energy, Inc., 582 F.3d

244, 264 (2d Cir. 2009) (quotation marks omitted).

     III.   Defendant’s Motion to Dismiss

     The FAC alleges that Defendant breached the First and

Second SPAs and Notes by failing to remain current with its SEC

filings, refusing to honor the First and Second NOCs, and

failing to maintain the required reserve of shares.         (FAC ¶ 77.)

Accordingly, Plaintiff argues, it is entitled to (1) seek

specific performance and injunctive relief because Defendant

refuses to comply with its obligations under the parties’

agreements; and (2) seek an award of costs and fees because the

First and Second Notes permit such reimbursements “which may be

incurred by [Plaintiff] in collecting any amount due under th[e]

Note[s].”   (First Note § 7; Second Note § 7.)

     Defendant counters that the FAC fails to state a claim for

breach because Plaintiff does not allege ever making a formal

request to Defendant to increase the First Note’s reserve after

Plaintiff’s March 2018 conversion exhausted it.        Accordingly,

Defendant argues, Plaintiff does not plausibly allege that the


                                   12
   Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 13 of 21



failure to honor the First and Second NOCs constitutes breach

because when Plaintiff submitted the notices of conversion,

there was no longer any stock available to process the requests.

The Court disagrees.

       Drawing all reasonable inferences in favor of Plaintiff, as

the Court must on a Rule 12(b)(6) motion to dismiss, the FAC

plausibly alleges Defendant’s violation of the provision

requiring, “[a]t all times, the reserve shall be maintained with

the Transfer Agent at four times the amount of shares required

if the Note would be fully converted.”       (First Note § 13.)

Accordingly, Defendant’s refusal to timely satisfy the First and

Second NOCs plausibly alleges breach of Plaintiff’s right “to

convert all or any amount of the principal face amount of [the

First Note] then outstanding into shares of [Defendant’s] common

stock.”      (Id.
              ---
                  § 4(a).)

       IV.    Plaintiff’s Motion for Partial Summary Judgment

       Prior to the parties engaging in any discovery, Plaintiff

filed a motion seeking “partial summary judgment on the claims

set forth in the amended complaint.”      (Notice of Mot., ECF No.

50.)    Plaintiff does not identify the specific claims on which

it seeks summary judgement, but it appears that Plaintiff seeks

such relief on its second and fourth claims for breach of

contract and costs and fees, respectively.




                                   13
   Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 14 of 21



     “[A] party may file a motion for summary judgment at any

time until 30 days after the close of all discovery.” Fed. R.

Civ. P. 56(b).   However, “[c]ourts generally are reluctant to

grant summary judgment when the non-moving party has not had an

adequate opportunity for discovery, but this by no means is a

prohibition on the entry of judgment prior to discovery.” EMA

Fin., LLC v. Joey New York, Inc., No. 17 Civ. 9706 (VSB), 2019

WL 4600863, at *4 (S.D.N.Y. Sept. 22, 2019) (internal quotation

marks omitted); but see Great Wall De Venezuela C.A. v.

Interaudi Bank, 117 F. Supp. 3d 474, 492–93 (S.D.N.Y. 2015)

(“While [Rule 56] allows a party to move for summary judgment

before discovery is complete, such a motion is successful

‘[o]nly in the rarest of cases’ because ‘[t]he nonmoving party

must have had the opportunity to discover information that is

essential to [its] opposition to the motion for summary

judgment.’”) (second, third, and fourth brackets in original)

(quoting Hellstrom v. U.S. Dep’t of Veterans Affairs, 201 F.3d

94, 97 (2d Cir. 2000)).

     Plaintiff argues that no genuine dispute exists—and summary

judgement is appropriate—on the FAC’s allegations of breach:

namely, Defendant’s failure to (1) remain current with its SEC

filings, (2) honor the First and Second NOCs, and (3) establish




                                   14
    Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 15 of 21



and maintain the required reserve of shares for Plaintiff’s

conversion pursuant to the First Note. 1       The Court disagrees.

     “In order to recover from a defendant for breach of

contract, a plaintiff must prove, by a preponderance of the

evidence, (1) the existence of a contract between itself and

that defendant; (2) performance of the plaintiff’s obligations

under the contract; (3) breach of the contract by that

defendant; and (4) damages to the plaintiff caused by that

defendant’s breach.” Diesel Props S.r.l. v. Greystone Bus.

Credit II LLC, 631 F.3d 42, 52 (2d Cir. 2011).         “[T]he mere

violation of a contractual provision, standing alone, does not

constitute a ‘breach’ under New York law.        Plaintiff also must

demonstrate that it suffered damages as a result of the

violation.” Zamora v. Morphix Co., Ltd., No. 15 Civ. 6532 (KBF),

2018 WL 1033228, at *7 (S.D.N.Y. Feb. 21, 2018) (vacating jury

verdict and granting judgment as a matter of law where there was

insufficient evidence to find that damages were suffered as a




1
  Plaintiff’s motion also argues that Defendant breached the parties’
agreements by switching transfer agents, but Plaintiff does not
identify the relevant portion of an agreement establishing this as a
breach. Indeed, the provision Plaintiff cites applies “in the event
that the Transfer Agent resigns,” which, construing the facts in the
light most favorable to Defendant, is not what occurred. See Brod 653
F.3d at 164; see also Ellington Credit Fund, Ltd. v. Select Portfolio
Servicing, Inc., 837 F. Supp. 2d 162, 189 (S.D.N.Y. 2011) (“[A]
plaintiff must identify what provisions of the contract were breached
as a result of the acts at issue.”).


                                    15
   Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 16 of 21



result of the breach) (emphasis in original), aff’d, 764 F.

App’x 96 (2d Cir. 2019).

     “[T]he initial question for the court on a motion for

summary judgment with respect to a contract claim is ‘whether

the contract is unambiguous with respect to the question

disputed by the parties.’” Law Debenture Tr. Co. of New York v.

Maverick Tube Corp., 595 F.3d 458, 465 (2d Cir. 2010) (quoting

Int’l Multifoods Corp. v. Commercial Union Ins. Co., 309 F.3d

76, 83 (2d Cir. 2002)).    “Ambiguity is determined by looking

within the four corners of the document, not to outside

sources.” JA Apparel Corp. v. Abboud, 568 F.3d 390, 396 (2d Cir.

2009) (quoting Kass v. Kass, 696 N.E.2d 174, 180 (N.Y. 1998)).

     Defendant argues that genuine disputes exist regarding

breach.   The Court agrees.

     First, Plaintiff’s allegations concerning Defendant’s

failure to remain current with the SEC fail to satisfy the

damages element of a breach of contract claim.        Here,

Plaintiff’s damages arise out of Defendant’s refusal to process

the First and Second NOCs in May 2018—Defendant’s failure to

remain current in its public filings, however, which occurred

between November 2016 and February 2018 is unrelated to

Plaintiff’s purported damages.     Indeed, Plaintiff did not take

any action in response to this “Event of Default” which,

pursuant to section 9 of the First Note, would have required


                                   16
   Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 17 of 21



Plaintiff to submit a notice of acceleration.        (First Note § 9

(stating that, if a designated “Event of Default” occurs, “the

Holder may consider this Note immediately due and payable,

without presentment, demand, protest or (further) notice of any

kind (other than notice of acceleration)”).        Further, Plaintiff

did not seek to convert any portion of the First Note until

March 2018, well after Defendant cured its failure to remain

current with the SEC. See Zamora, 764 F. App’x at 98 (affirming

dismissal of breach of contract claim where plaintiff failed to

introduce any evidence at trial “to support a finding that it

was damaged by [defendant’s] technical breach”).

     Second, at least two genuine disputes exist regarding

Defendant’s obligation to honor the First and Second NOCs: (1)

the text of the First Note, which ambiguously states that

Plaintiff had “the option, upon the issuance date of the stock,”

to convert the note’s principal into Defendant’s common stock,

(emphasis added); and (2) the legal arguments Defendant’s

attorney advanced in the moment in denying Plaintiff’s notices

of conversion—none of which arguments Plaintiff addressed in any

way in its summary judgment motion other than to casually assert

that they were false, (Pl.’s 56.1 ¶ 11); an assertion Defendant

expressly denies, (Def.’s 56.1 ¶ 11).       Accordingly, because

neither party has engaged in any discovery regarding the




                                   17
    Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 18 of 21



parties’ intent by the term “issuance date of the stock,” 2 and a

genuine and wholly unaddressed dispute exists regarding whether

the Securities Act of 1933 permitted Defendant to allow

Plaintiff’s conversions, summary judgment is not appropriate at

this time. See Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54, 65 (2d

Cir. 2010) (reversing grant of summary judgment where genuine

issues of fact existed after “resolv[ing] all ambiguities and

draw[ing] all permissible factual inferences in favor of the

party against whom summary judgment is sought”); cf. Vape

Holdings, 2017 WL 1406278, at *4 (granting summary judgement

where defendant did not dispute that it breached the terms of

the convertible redeemable note); Union Capital LLC v. 5BARZ

Int’l Inc., No. 16 Civ. 6203 (KBF), 2016 WL 8794475, at *1

(S.D.N.Y. Oct. 5, 2016) (same).

     Finally, a genuine dispute exists regarding whether

Defendant’s failure to replenish the First Note’s share reserve

constitutes breach.     Here, section 13 of the First and Second


2
  In its reply, Plaintiff argues that the clause is not ambiguous and
submits a “Leak Out Agreement” and “Reserve Release Agreement” in
support. (Suppl. Decl. of Noah Weinstein, ECF No. 71.) While “[t]he
local rules for this district do not expressly forbid consideration”
of materials submitted on reply, “[o]ther districts disallow such
materials.” Valley Nat. Bank v. Oxygen Unlimited, LLC, No. 10 Civ.
5815 (GBD), 2010 WL 5422508, at *2 n.1 (S.D.N.Y. Dec. 23, 2010)
(citing Dethrow v. Parkland Health Systems, 204 F.R.D. 102, 103 (N.D.
Tex. 2001)). Accordingly, at this time, the Court will not consider
Plaintiff’s belatedly introduced materials without first giving
Defendant the opportunity to address the inferences Plaintiff urges
the Court to draw from them. Plaintiff may include such materials in
a post-discovery summary judgment motion if it elects to bring one.


                                    18
   Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 19 of 21



Notes provide that Plaintiff “shall have the right to

periodically request that the number of Reserved Shares be

increased . . . [and] [a]t all times, the reserve shall be

maintained with the Transfer Agent at four times the amount of

shares required if the Note would be fully converted.”         But the

TA Letters are explicit that the share reserve “may be

increased, from time to time, by written instructions of

[Defendant] and [Plaintiff],” and that “[o]nce the reserve

shares have been issued, [the transfer agent] shall have no

further duty or obligation to issue shares until [Defendant] and

[Plaintiff] have increased the reserve.”       (Emphasis added.)

Plaintiff alleges that it requested Defendant increase the

reserve, but Plaintiff offers no evidence that such a request

was ever made to Defendant.     Instead, Plaintiff offers an email

it sent to Defendant’s transfer agent—an email Defendant asserts

it never received.   Indeed, Plaintiff’s assertion of breach is

further belied by its email to the transfer agent, which simply

requested “the amount of shares we would need to convert our

notes as of today,” not the “four times the amount of shares

required” under the relevant provisions of the agreements

Plaintiff now invokes.    Further, section 9(l) of the First Note

provides an “Event of Default” where Defendant “shall not

replenish the reserve set forth in Section 13, within 3 business

days of the request of [Plaintiff],” but, as with Plaintiff’s


                                   19
   Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 20 of 21



breach claim regarding Defendant’s failure to remain current

with the SEC, Plaintiff does not allege its compliance with

section 9’s requirement that it submit a notice of acceleration

before attempting to “enforce any and all of [Plaintiff’s]

rights and remedies.”    Accordingly, summary judgment is not

appropriate at this time. See Wilson, 625 F.3d at 65.

     V.    Defense Counsel’s Request to Withdraw

     On May 26, 2020, while Defendant’s motion to dismiss and

Plaintiff’s motion for summary judgment (“the Motions”) were

pending, counsel for Defendant filed a letter requesting leave

to withdraw because adversity had arisen between itself and

Defendant due to Defendant’s refusal to pay outstanding legal

fees and expenses.    (ECF No. 63.)      Defense Counsel’s letter

explained that Plaintiff’s counsel did not object.         On June 3,

2020, the Court denied Defense Counsel’s request because of the

pending motions.    (ECF No. 64.)

     On July 17, 2020, after the Motions were fully submitted,

Defense Counsel renewed its request to withdraw.        (ECF No. 74.)

Once again, Defense Counsel’s letter explained that Plaintiff’s

counsel did not object.    On July 20, 2020, Plaintiff filed a

letter acknowledging that Defense Counsel requested leave to

withdraw but raising no objection to the request.         (ECF No. 75.)

     Accordingly, Defense Counsel’s request to withdraw is now

GRANTED.    Matthew Tracy and the law firm Winget, Spadafora &


                                    20
  Case 1:18-cv-04997-JFK-SDA Document 77 Filed 09/29/20 Page 21 of 21




Schwartzberg, LLP are hereby terminated from representing

Defendant in this action.

     VI.    Conclusion

     For the reasons set forth above, Defendant's motion to

dismiss is DENIED; Plaintiff's motion for partial summary

judgment is DENIED without prejudice to renew following the

close of discovery; and Defense Counsel's request to withdraw is

GRANTED.

     It is FURTHER ORDERED that Defendant shall have 30 days to

appoint new counsel, after which the parties shall promptly

proceed to discovery under the supervision of Magistrate Judge

Stewart D. Aaron.

     The Clerk of Court is directed to terminate the motions

docketed at ECF Nos. 47, 50, and 74, and to terminate Matthew

Tracy and the law firm Winget, Spadafora & Schwartzberg, LLP

from representing Defendant in this action.

SO ORDERED.

Dated:     New York, New York
           September 29, 2020             •J   f�t1C,ui,,
                                           John F. Keenan
                                    United States District Judge




                                  21
